Citation Nr: 0912782	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin condition. 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from December 1988 to April 
1989 (the service department records identify this period as 
active duty for training (ACDUTRA) on some documents and 
active duty on others, so the Board will construe it as 
active duty) and from December 1990 to July 1991.  He also 
had ACDUTRA from February 1994 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2002.  In August 2007, Veteran withdrew a Board 
hearing request.  In February 2008, the Board remanded this 
issue to the RO for additional development; other issues 
remanded at the same time were decided favorably to the 
Veteran, and are no longer on appeal.  Currently he is in 
receipt of a 100 percent schedular evaluation for his 
service-connected disabilities, with special monthly 
compensation for additional service-connected disabilities 
rated 60 percent or more.  In May 2008, his attorney withdrew 
as his representative.  In a letter dated in January 2009, he 
was informed that VA had no record that he had a 
representative, and he was told to contact VA or a Veterans' 
service organization for help if he wished to appoint a 
representative.  He has not indicated that he wishes to 
designate a representative.  


FINDINGS OF FACT

1.  A chronic skin condition has not been medically shown.  

2.  The Veteran does not have an undiagnosed skin condition.  


CONCLUSION OF LAW

A chronic skin condition was not incurred in or aggravated by 
active military service, including as an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1111, 1117 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in August 2003, the RO advised the claimant 
of the information necessary to substantiate the service 
connection claim.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also told to provide any relevant 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
a letter dated in March 2006, he was provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
these notices were not sent prior to the initial adjudication 
of the Veteran's claim, the claim was subsequently 
readjudicated, as reflected by SSOCs dated in December 2005, 
April 2007, and August 2008, thus curing the timing defect.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Therefore, the Board 
finds that the duty to notify has been satisfied.  

With respect to the duty to assist, the service medical 
records have been obtained, as have identified post-service 
VA medical records.  The Veteran submitted SSA records, as 
well as private treatment records.  He did not respond to a 
request to authorize the release of records of Dr. Schueler, 
who stated he had treated the Veteran for a skin condition, 
and he has not identified any potentially relevant evidence 
which has not been obtained.  VA examinations were provided.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Dalton v. Nicholson, 21 Vet.App. 23 (2007).  He withdrew a 
Board hearing request in August 2007.  Thus, the Board also 
concludes that VA's duty to assist has been satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

 Service Connection

Service treatment records show that in January 1989, the 
Veteran was seen with contact dermatitis of the right 
forearm, due to poison ivy.  Otherwise, service treatment 
records do not show any skin complaints or abnormal findings 
in service, In particular, on the demobilization examination 
in June 1991, the Veteran responded "no" to a question of 
whether he had now, or had ever had, "skin diseases."  On 
examination, the skin was normal.  On another demobilization 
form dated in June 1991, the Veteran again stated that he did 
not have any rash, skin infection, or sores.  Finally, on a 
commission examination in September 1991, the Veteran 
responded "no" to a question of whether he had now, or had 
ever had, "skin diseases," and the skin was normal on 
examination.   

On a June 1993 VA Social Work Service evaluation, the Veteran 
reported as past medical history that he had had rashes since 
returning from the Gulf.  

In December 1993, the Veteran underwent a Persian Gulf 
protocol examination.  It is not clear from the report 
whether a rash was present at that time or not.  In this 
regard, on the health history form, the Veteran responded 
"Yes" to symptoms of "itching" and "rashes/skin 
problems."  It was noted that these were maculo-papular 
lesions which would arise.  On the physical examination 
portion of the report, however, the skin was noted to be 
normal.  On a later page, it was noted that he was to be 
referred to dermatology for macular-papular rash.  On another 
page of the report, it was noted that his complaints included 
a rash, and that he had been afforded a dermatology 
consultation, which resulted in no diagnosis.  Finally, the 
letter sent to the Veteran in December 1993, summarizing the 
results of the examination, noted that the Veteran had a 
maculopapular rash, and that he was scheduled to see 
dermatology.  However, the dermatology consult request, 
showing an appointment scheduled in January 1994, indicates 
that the consult did not take place.  

Subsequent VA treatment records do not show the presence of a 
chronic skin condition; although in June 1999, he was 
prescribed a topical antifungal/steroid medication for the 
treatment of a skin condition, but it was noted that this was 
for treatment of an infection.  

A long-time friend wrote in an April 2001 statement regarding 
the changes she had observed in the Veteran since his return 
from the Persian Gulf, including "strange rashes" she had 
seen on his arms at times.  He had not had any of these 
problems before the Gulf War, she added.  

D. Schueler, M.D., wrote, in May 2001, that he had treated 
the Veteran since 1998 for various conditions including 
occasional mild skin rashes.  He said these symptoms had 
begun in 1991, and may be related to Gulf War syndrome.  A 
February 2000 medical history obtained by Dr. Schueler noted 
a positive history of rashes.  

In connection with the Veteran's clam for SSA disability 
benefits, he was examined by R. Leung, M.D., in August 2001.  
No history or complaints pertaining to a skin condition were 
reported, and, on examination, there were no rashes or other 
abnormal skin lesions.    

In January 2002, a VA examination was conducted.  The Veteran 
said he was in the reserves from 1988 to 1994.  The Veteran 
said he was exposed to toxic chemicals in the Persian Gulf.  
He said that he began having itching and a rash on his arms 
and scalp in Saudi Arabia.  He said he had intermittent 
outbreaks.  He described a pinpoint rash which was red and 
would bleed.  On examination, he had two lesions on his right 
upper arm, without erythema, pustules, discharge, infection, 
or crusting.  Also, he had two small lesions on the top of 
his skull, one of which looked like a freckle, and the other 
did not have discharge or crustiness.  The diagnosis was no 
evidence of any skin disabilities such as rashes.  The 
examiner added that he had only 2 small (1-2 mm) lesions that 
appeared to be from fingernails abrading the skin, i.e., a 
scratch.  

On a VA examination in October 2005, the Veteran's history 
included that he developed skin rashes while in Southwest 
Asia.  No findings were noted on the examination report.  

A VA examination of the skin was performed in July 2008.  The 
Veteran reported an itchy rash of the arms and scalp that 
began after 1991 and would come and go.  Examination of the 
skin, including the scalp and arms, was without rashes or 
lesions.  The diagnosis was no rash present.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  To establish service connection, a Veteran must 
show (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the current disability and 
the in-service disease or injury (or in-service aggravation), 
"the so-called 'nexus' requirement." Holton v. Shinseki, 
No. 2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The Veteran contends that he has suffered from intermittent 
skin rashes since his military service in the Persian Gulf.  
However, service treatment records do not show any abnormal 
skin findings aside from an isolated episode of treatment for 
poison ivy.  Significantly, on both the separation 
examination in June 1991 and another examination, for a 
commission, several months later in October 1991, the Veteran 
denied a history of skin conditions.  

The evidence that the Veteran has had a recurrent rash since 
he was in service is based on his own history that he has 
suffered from intermittent skin rashes since his military 
service in the Persian Gulf.  However, service treatment 
records do not show any abnormal skin findings.  
Significantly, on both the separation examination in June 
1991 and another examination, for a commission, several 
months later in October 1991, the Veteran denied a history of 
skin conditions.  Therefore, the Board finds the later 
history to be outweighed by the examination reports dated at 
the time of and several months after his discharge from 
service, when he specifically denied a history of skin 
conditions.  

Moreover, while the Veteran is competent to report on the 
symptoms and history of a skin condition, when a condition is 
described as recurrent, medical evidence is required to 
bridge the gap between the episodes.  In this regard, a 
temporary skin rash can be caused by many different agents, 
such as the poison ivy rash the Veteran had during his first 
period of service in 1989.  While Dr. Schueler said, in 2001, 
that he had treated the Veteran for a variety of conditions 
since 1998, including "occasional mild skin rashes," which 
Dr. Schueler said began in 1991, the Board does not find the 
Veteran's statements of a recurrent rash since he was in 
service to be credible, in light of the examinations in June 
1991 and October 1991.  

Further, Dr. Schueler did not describe the rash.  The only 
actual descriptions of a skin condition are on the December 
1993 VA Gulf Registry examination, when the Veteran described 
a history of symptoms thought to reflect a maculopapular 
rash.  Assuming that such a rash was in fact shown at that 
time, the next clear evidence of a skin abnormality was on 
the VA examination in January 2002, when the Veteran had a 
few discrete lesions, which the examiner specifically noted 
were not a rash.  Otherwise, the voluminous records of the 
Veteran's treatment do not note a skin rash.  Dr. Leung's 
examination in August 2001 specifically noted no skin 
condition, and no skin condition was present at the time of 
the July 2008 VA examination.   Therefore, in the absence of 
competent, credible evidence of a specific skin condition of 
service onset, the preponderance of the evidence is against 
the claim for service connection for a skin condition, on the 
basis of direct service incurrence.  

The Veteran also avers that his claimed recurrent skin 
condition is due to his Persian Gulf service.  Service 
connection may be granted to a Persian Gulf Veteran for 
objective indications of chronic disability resulting from an 
illness or combination of illnesses, provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis, unless there is affirmative evidence that the 
undiagnosed illness was not incurred during Persian Gulf 
service, or resulted from the Veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

A qualifying chronic disability may also include a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  Such 
undiagnosed or medically unexplained chronic multisymptom 
illnesses can include symptoms or signs involving the skin.  
38 C.F.R. § 3.317(b)(2).  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).  

Service connection for an undiagnosed illness presumptively 
based on qualifying Persian Gulf service will not be granted 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the Veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness.  38 C.F.R. § 3.317(c).  

In this matter of an undiagnosed or medically unexplained 
illness due to Persian Gulf service, the Veteran is not 
competent to offer an opinion; such a connection requires 
medical expertise.  The only favorable opinion is from Dr. 
Schueler, who reported numerous symptoms including 
"occasional mild skin rashes," which "may be" related to 
Gulf War syndrome.  However, the possibility that a condition 
"could have" been caused by Gulf War service is not 
sufficient to raise a reasonable doubt.  See Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that Veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim).  Both examinations scheduled to determine such a 
connection found that a chronic skin condition was not 
present.  In view of these factors, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a skin condition is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


